Tenney, J. —
This is an indictment against the defendant for being a common victualler, and is founded upon R. S., c. *55536, § 17. It is contended that this section has been wholly repealed by statutes of 1846, c. 205, and of 1851, c. 211.
The statute of 1846 repeals so much of § 17, c. 36, R. S., as affixes a penalty for being a common seller of liquors by retail; and that of 1851 repeals the Act of 1846, excepting the thirteen sections from ten to twenty-two'inclusive. It is very manifest that the Legislature of 1846 and 1851 intended to leave unaffected the provision in the Revised Statutes, which had relation to common victuallers. There is a provision in both of these statutes, however, repealing all Acts inconsistent with them. These statutes are entirely silent upon the subject of common victuallers, and consequently are not inconsistent with the statute, by authority of which this indictment was found. Exceptions overruled.
Shepley, C. J., and Rice and Howard, J. J., concurred.